DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 04/19/2021 has been acknowledged. Claims 1-35 are now pending and have been considered below.
	Election/Restrictions
1.	Applicant’s election of Group I (claims 1-12, 16-22, and 35) in the reply filed on 04/19/2021 is acknowledged.
2.	Claims 13-15 and 23-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Groups II and III. Election was made with traverse in the reply filed on 04/19/2021.
Applicant's election with traverse of Group I in the reply filed on 04/19/2021 is acknowledged. The traversal is on the ground(s) that it has not been shown that it could in any way be constructed by precast forming or by post-tension concrete construction. This is not found persuasive because these are well-known methods in the art of panel construction, each requiring a different set of processes to perform. What would be obtained by a final product may be made a by materially process. Therefore, this presented a serious burden on the examiner to conduct compact prosecution. In addition, the applicant argues that the independent claims contain substantial overlapping subject matter. However, a kit requires a substantially different field of search than a construction panel or a method of making a construction panel. Furthermore, the inventions have acquired a separate status in the art in view of their different classification. Given that the scopes are distinct and there would be a serious , the requirement is still deemed proper and is therefore made FINAL. 
With regards to the Species restriction requirement, the applicant argues that the Species identified represent a single embodiment. In light of this, the Species restriction requirement is hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 9-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (U.S. Patent No. 6,185,890) in view of Phillips (U.S. Patent No. 5,335,472).
As per claim 1, Ritter teaches a tilt-up or precast construction panel core body (structural element; figure 3) adapted to be set in concrete in a tilt-up or precast construction panel form and have concrete poured over the core body thereafter to form a tilt-up or precast construction panel (it is understood that the structural element is capable of being adapted to be set in concrete in a tilt-up or precast construction panel form and have concrete poured over the core body thereafter to form a tilt-up or precast construction panel), the tilt-up or precast construction panel core body comprising: a plurality of core body segments (1, 2, 7, 8), each core body segment comprising: a welded grid body (1, 2) comprising: two parallel plane grid mats (1, 2) of longitudinal 
Ritter fails to disclose a plurality of plane splice mats of longitudinal and transverse wires crossing one another and welded together at the points of cross, the plane splice mats being adapted to be affixed bridging the plane grid mats of adjacent core body segments to link the adjacent core body segments into a unitary construct.
Phillips discloses wall modules (24) including a plurality of plane splice mats (53) of longitudinal and transverse wires crossing one another and welded together at the points of cross (figure 4), the plane splice mats being adapted to be affixed bridging the plane grid mats of adjacent core body segments to link the adjacent core body segments into a unitary construct (it is understood that in the combination, the plane splice mats of Philips would be capable of being adapted to be affixed bridging the plane grid mats of adjacent core body segments to link the adjacent core body segments into a unitary construct).
Therefore, from the teaching of Phillips, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the building element of Ritter to include a plurality of plane splice mats of longitudinal and transverse wires crossing one another and welded together at the points of cross, the plane splice mats being adapted to be affixed bridging the plane grid mats of adjacent core body segments to link the adjacent core body segments into a unitary 
As per claim 5, Ritter teaches the straight spacer wires extend between the parallel plane grid mats at an oblique angle (figure 3).
As per claim 9, Ritter teaches a tilt-up or precast construction panel (figure 3) comprising: the tilt-up or precast construction panel core body as recited in claim 1 (as previously taught above); and a layer of concrete (16/17) completely surrounding the parallel plane grid mats of the tilt-up or precast construction panel core body as recited in claim 1 (figure 3).
As per claim 10, Ritter teaches the layer of concrete comprises: concrete between the parallel plane grid mats and the slab of insulation (figure 3); and concrete beyond the parallel plane grid mats (figure 3).
As per claim 11, Ritter teaches the tilt-up or precast construction panel core body as recited in claim 1 (as previously taught above); and one or more layers of concrete (16/17) surrounding the parallel plane grid mats of the tilt-up or precast construction panel core body as recited in claim 1 (figure 3) while leaving one or more ends of the tilt-up or precast construction panel core body free of concrete to provide insulation extending to one or more edges of the tilt-up or precast construction panel (as illustrated, the ends of the panel core body are filled by the foam body 8; figure 1; thus leaving one or more ends of the tilt-up or precast construction panel core body free of concrete to provide insulation extending to one or more edges of the tilt-up or precast construction panel).
.
Claim(s) 2, 3, and 16-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (U.S. Patent No. 6,185,890) in view of Phillips (U.S. Patent No. 5,335,472) in view of Mullaney et al. (WO 2018/107230 A1).
As per claim 2, Ritter as modified fails to disclose each core body segment further comprises two end cap grid mats each comprising a first plane grid mat of longitudinal and transverse wires, the first plane grid mat being formed into a U shape and affixed to the two parallel plane grid mats so as to encompass one of two opposite transverse ends of the slab of heat-insulating material within grid mat wires.
Mullaney et al. discloses an end cap (73) comprising a first plane grid mat of longitudinal and transverse wires (figures 14 and 14A), the first plane grid mat being formed into a U shape (figure 14A) and affixed to the two parallel plane grid mats so as to encompass one of two opposite transverse ends of the slab of heat-insulating material within grid mat wires (in the combination, it is understood that the U-shaped 
Therefore, from the teaching of Mullaney et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building element of Ritter such that each core body segment further comprises two end cap grid mats [one end cap 73 of Mullaney et al. on each end] each comprising a first plane grid mat of longitudinal and transverse wires, the first plane grid mat being formed into a U shape and affixed to the two parallel plane grid mats so as to encompass one of two opposite transverse ends of the slab of heat-insulating material within grid mat wires, as taught by Mullaney et al., in order to further secure the parallel grid mats together for a more robust panel assembly.
As per claim 3, Ritter as modified fails to disclose each of two of the plurality of core body segments comprises a side cap grid mat comprising a second plane grid mat of longitudinal and transverse wires, the second plane grid mat being formed into a U shape and affixed to the two parallel plane grid mats so as to encompass one longitudinal end of the slab of heat-insulating material within grid mat wires.
Mullaney et al. discloses an end cap (73) comprising a side cap grid mat (73) comprising a second plane grid mat of longitudinal and transverse wires (figures 14 and 14A), the second plane grid mat being formed into a U shape (figure 14A) and affixed to the two parallel plane grid mats so as to encompass one longitudinal end of the slab of heat-insulating material within grid mat wires (in the combination, it is understood that the U-shaped cap of Mullaney et al. would be affixed to the two parallel plane grid mats 
Therefore, from the teaching of Mullaney et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building element of Ritter such that each of two of the plurality of core body segments comprises a side cap grid mat [one end cap 73 of Mullaney et al. on each side] comprising a second plane grid mat of longitudinal and transverse wires, the second plane grid mat being formed into a U shape and affixed to the two parallel plane grid mats so as to encompass one longitudinal end of the slab of heat-insulating material within grid mat wires, as taught by Mullaney et al., in order to further secure the parallel grid mats together for a more robust panel assembly.
As per claim 16, Ritter teaches a tilt-up or precast construction panel comprising: a core body (structural element; figure 3) comprising: a plurality of core body segments (1, 2, 7, 8), each core body segment comprising: a welded grid body (1, 2) comprising: two parallel plane grid mats (1, 2) of longitudinal and transverse wires crossing one another and welded together (abstract) at the points of cross (figure 1), the plane grid mats spaced apart from each other by a gap (space between 1 and 2); and straight spacer wires (7) cut to length and welded at each end to one wire of a respective one of the grid mats (figure 2); and a slab of heat-insulating material (8) disposed within the gap between the parallel plane grid mats (figure 2) with a space between the slab of heat-insulating material and each of the two parallel plane grid mats (figure 3); and a cured concrete shell (abstract) surrounding the core body and encompassing the parallel plane grid mats of all of the core body segments (figure 3).

Mullaney et al. discloses an end cap (73) comprising a first plane grid mat of longitudinal and transverse wires (figures 14 and 14A), the first plane grid mat being formed into a U shape (figure 14A) and affixed to the two parallel plane grid mats so as to encompass one of two opposite transverse ends of the slab of heat-insulating material within grid mat wires (in the combination, it is understood that the U-shaped cap of Mullaney et al. would be affixed to the two parallel plane grid mats so as to encompass one of two opposite transverse ends of the slab of heat-insulating material within grid mat wires of Ritter).
Therefore, from the teaching of Mullaney et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building element of Ritter such that each core body segment further comprises two end cap grid mats [one end cap 73 of Mullaney et al. on each end] each comprising a first plane grid mat of longitudinal and transverse wires, the first plane grid mat being formed into a U shape and affixed to the two parallel plane grid mats so as to encompass one of two opposite transverse ends of the slab of heat-insulating material within grid mat wires, as taught by Mullaney et al., in order to further secure the parallel grid mats together for a more robust panel assembly.
In addition, Ritter fails to disclose a plurality of plane splice mats of longitudinal and transverse wires crossing one another and welded together at the points of cross, 
Phillips discloses wall modules (24) including a plurality of plane splice mats (53) of longitudinal and transverse wires crossing one another and welded together at the points of cross (figure 4), the plane splice mats being adapted to be affixed bridging the plane grid mats of adjacent core body segments to link the adjacent core body segments into a unitary construct (it is understood that in the combination, the plane splice mats of Philips would be capable of being adapted to be affixed bridging the plane grid mats of adjacent core body segments to link the adjacent core body segments into a unitary construct).
Therefore, from the teaching of Phillips, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the building element of Ritter to include a plurality of plane splice mats of longitudinal and transverse wires crossing one another and welded together at the points of cross, the plane splice mats being adapted to be affixed bridging the plane grid mats of adjacent core body segments to link the adjacent core body segments into a unitary construct, as taught by Phillips, in order to facilitate the attachment of adjacent building elements to one another by using readily available material.
In addition, Ritter fails to disclose each of two of the plurality of core body segments comprises a side cap grid mat comprising a second plane grid mat of longitudinal and transverse wires, the second plane grid mat being formed into a U 
Mullaney et al. discloses an end cap (73) comprising a side cap grid mat (73) comprising a second plane grid mat of longitudinal and transverse wires (figures 14 and 14A), the second plane grid mat being formed into a U shape (figure 14A) and affixed to the two parallel plane grid mats so as to encompass one longitudinal end of the slab of heat-insulating material within grid mat wires (in the combination, it is understood that the U-shaped cap of Mullaney et al. would be affixed to the two parallel plane grid mats so as to encompass one longitudinal end of the slab of heat-insulating material within grid mat wires of Ritter).
Therefore, from the teaching of Mullaney et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building element of Ritter such that each of two of the plurality of core body segments comprises a side cap grid mat [one end cap 73 of Mullaney et al. on each side] comprising a second plane grid mat of longitudinal and transverse wires, the second plane grid mat being formed into a U shape and affixed to the two parallel plane grid mats so as to encompass one longitudinal end of the slab of heat-insulating material within grid mat wires, as taught by Mullaney et al., in order to further secure the parallel grid mats together for a more robust panel assembly.
As per claim 17, Ritter fails to disclose the cured concrete shell has a thickness of at least approximately twice a distance between one of the parallel plane grid mats and the slab of heat-insulating material.
 
As per claim 18, Ritter teaches the straight spacer wires extend between the parallel plane grid mats at an oblique angle (figure 3).
Claim(s) 4 and 6-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (U.S. Patent No. 6,185,890) in view of Phillips (U.S. Patent No. 5,335,472) in view of Rapperstorfer (U.S. Pub. No. 2017/0254084).
As per claim 4, Ritter as modified fails to disclose a plurality of rebar segments inserted between the parallel plane grid mats proximate to and affixed to one or the other of the parallel plane grid mats.

Therefore, from the teaching of Rapperstorfer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building element of Ritter to include a plurality of rebar segments inserted between the parallel plane grid mats proximate to and affixed to one or the other of the parallel plane grid mats, as taught by Rapperstorfer, in order to provide a means for lifting the assembly to facilitate the construction.
As per claim 6, Ritter as modified fails to disclose one or more of the core body segments comprises an embedded item to facilitate a structural connection to the tilt-up or precast construction panel either during construction or in service.
Rapperstorfer discloses reinforcement mats (abstract) wherein one or more of the core body segments comprises an embedded item (44) to facilitate a structural connection to the tilt-up or precast construction panel either during construction or in service (it is understood that the elements 44 would facilitate a structural connection to the tilt-up or precast construction panel either during construction or in service).
Therefore, from the teaching of Rapperstorfer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building element of Ritter to include one or more of the core body segments comprises an embedded item to facilitate a structural connection to the tilt-up or precast construction panel either during construction or in service, as taught by 
As per claim 7, Ritter as modified in view of Rapperstorfer discloses the embedded item is located at a location on the core body segment where a portion of one of the plane grid mats is absent and a void is present in a portion of the slab of heat-insulating material underlying the absent portion of the plane grid mat to form a concrete-receiving cavity (at cavity 10 of Ritter), and wherein the embedded item is secured to one or more segments of rebar extending between and secured to the plane grid mat on opposite sides of the absent portion of the plane grid mat (figure 13 of Rapperstorfer).
As per claim 8, Ritter as modified in view of Rapperstorfer discloses the embedded item comprises an item selected from the group consisting of a pick point; an insert for lifting and setting the tilt-up or precast construction panel; an insert adapted for connection of temporary bracing to temporarily secure the tilt-up or precast construction panel in place until roof and floor connections are made; a beam pocket; a support angle; and a plate for attachment of a structural component (an insert for lifting; 44 of Rapperstorfer).
Claim(s) 19-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (U.S. Patent No. 6,185,890) in view of Phillips (U.S. Patent No. 5,335,472) in view of Mullaney et al. (WO 2018/107230 A1), and further in view of Rapperstorfer (U.S. Pub. No. 2017/0254084).

Rapperstorfer discloses reinforcement mats (abstract) including a plurality of rebar segments (44) inserted between the parallel plane grid mats proximate to and affixed to one or the other of the parallel plane grid mats (figure 13).
Therefore, from the teaching of Rapperstorfer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building element of Ritter to include a plurality of rebar segments inserted between the parallel plane grid mats proximate to and affixed to one or the other of the parallel plane grid mats, as taught by Rapperstorfer, in order to provide a means for lifting the assembly to facilitate the construction.
As per claim 20, Ritter as modified fails to disclose one or more of the core body segments comprises an embedded item to facilitate a structural connection to the tilt-up or precast construction panel either during construction or in service.
Rapperstorfer discloses reinforcement mats (abstract) wherein one or more of the core body segments comprises an embedded item (44) to facilitate a structural connection to the tilt-up or precast construction panel either during construction or in service (it is understood that the elements 44 would facilitate a structural connection to the tilt-up or precast construction panel either during construction or in service).
Therefore, from the teaching of Rapperstorfer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building element of Ritter to include one or more of the core body 
As per claim 21, Ritter as modified in view of Rapperstorfer discloses the embedded item is located at a location on the core body segment where a portion of one of the plane grid mats is absent and a void is present in a portion of the slab of heat-insulating material underlying the absent portion of the plane grid mat to form a concrete-receiving cavity (at cavity 10 of Ritter), and wherein the embedded item is secured to one or more segments of rebar extending between and secured to the plane grid mat on opposite sides of the absent portion of the plane grid mat (figure 13 of Rapperstorfer).
As per claim 22, Ritter as modified in view of Rapperstorfer discloses the embedded item comprises an item selected from the group consisting of a pick point; an insert for lifting and setting the tilt-up or precast construction panel; an insert adapted for connection of temporary bracing to temporarily secure the tilt-up or precast construction panel in place until roof and floor connections are made; a beam pocket; a support angle; and a plate for attachment of a structural component (an insert for lifting; 44 of Rapperstorfer).
Claim(s) 35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (U.S. Patent No. 6,185,890) in view of Phillips (U.S. Patent No. 4,970,838).
As per claim 35, Ritter teaches a tilt-up or precast construction panel core body (structural element; figure 3) adapted to be set in concrete in a tilt-up or precast 
Ritter 890’ fails to disclose the two parallel plane grid mats each have a width that is greater than a width of the slab of heat-insulating material and wherein the two parallel plane grid mats are positioned relative to the slab of heat-insulating material so as to extend beyond opposite longitudinal edges of the slab of heat-insulating material to form splicing extensions adapted to be affixed bridging the plane grid mats of adjacent core body segments to link the adjacent core body segments into a unitary construct.
Ritter 805’ discloses building elements (abstract) wherein the two parallel plane grid mats (5’, 6’) each have a width that is greater than a width of the slab of heat-insulating material (figure 11) and wherein the two parallel plane grid mats are positioned relative to the slab of heat-insulating material so as to extend beyond 
Therefore, from the teaching of Ritter 805’, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the building element of Ritter 890’ such that the two parallel plane grid mats each have a width that is greater than a width of the slab of heat-insulating material and wherein the two parallel plane grid mats are positioned relative to the slab of heat-insulating material so as to extend beyond opposite longitudinal edges of the slab of heat-insulating material to form splicing extensions adapted to be affixed bridging the plane grid mats of adjacent core body segments to link the adjacent core body segments into a unitary construct, as taught by Ritter 805’, in order to facilitate the attachment of adjacent building elements to one another by using the readily available material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to construction panels in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633